ICJ_125_FrontierDispute_BEN_NER_2005-07-12_JUD_01_ME_01_EN.txt.                                                                              152




    DISSENTING OPINION OF JUDGE AD HOC BENNOUNA

[Translation]

  Determination of legal title and effectivité at critical date in August 1960 —
Effectivité can supplement imprecise title — Legal title places boundary on left
bank of River Niger — Raynier letter of 27 August 1954 referred back to Daho-
mey’s title established in 1900 — Effectivités of Benin take precedence at criti-
cal date over those of Niger and confirm location of boundary on left bank of
River Niger — Chamber lacking jurisdiction to rule on course of boundary on
bridges over River Niger (between Gaya and Malanville).


  1. I cannot agree with the Chamber’s first, second and third findings as
below, regarding the course of the boundary between Benin and Niger in
the River Niger sector and the question of which Party the islands therein
belong to :
     Firstly :
       “Finds that the boundary between the Republic of Benin and the
     Republic of Niger in the River Niger sector takes the following
     course :
     — the line of deepest soundings of the main navigable channel of
         that river, from the intersection of the said line with the median
         line of the River Mekrou until the point situated at co-ordinates
         11° 52′ 29″ latitude North and 3° 25′ 34″ longitude East ;
     — from that point, the line of deepest soundings of the left navi-
         gable channel until the point located at co-ordinates 11° 51′ 55″
         latitude North and 3° 27′ 41″ longitude East, where the boundary
         deviates from this channel and passes to the left of the island of
         Kata Goungou, subsequently rejoining the main navigable chan-
         nel at the point located at co-ordinates 11° 51′ 41″ latitude North
         and 3° 28′ 53″ longitude East ;
     — from this latter point, the line of deepest soundings of the main
         navigable channel of the river as far as the boundary of the
         Parties with Nigeria ;
     and that the boundary line, proceeding downstream, passes through
     the points numbered from 1 to 154, the co-ordinates of which are
     indicated in paragraph 115 of the present Judgment.”
     Secondly :
       “Finds that the islands situated in the River Niger therefore belong
     to the Republic of Benin or to the Republic of Niger as indicated in
     paragraph 117 of the present Judgment.”

                                                                              66

                    FRONTIER DISPUTE (DISS. OP. BENNOUNA)                          153

     Thirdly :
       “Finds that the boundary between the Republic of Benin and the
     Republic of Niger on the bridges between Gaya and Malanville fol-
     lows the course of the boundary in the river.”
Nor do I accept the reasoning underlying these findings.
  2. On the other hand, I agree with the fourth finding of the Chamber
on the course of the boundary between Benin and Niger in the River
Mekrou sector, namely :
        “Finds that the boundary between the Republic of Benin and the
     Republic of Niger in the River Mekrou sector follows the median
     line of that river, from the intersection of the said line with the
     line of deepest soundings of the main navigable channel of the
     River Niger as far as the boundary of the Parties with Burkina
     Faso.”
I likewise agree with the reasoning underlying this finding.
   3. Before turning to the reasons which have prevented me from agree-
ing with the Chamber’s first three findings, I should like, in my capacity
as judge ad hoc, to recall Sir Elihu Lauterpacht’s pertinent analysis of the
role of ad hoc judges, to which I entirely subscribe, in his separate
opinion in the provisional measures phase of the case concerning Appli-
cation of the Convention on the Prevention and Punishment of the Crime
of Genocide (Bosnia and Herzegovina v. Serbia and Montenegro), Order
of 13 September 1993, where he stated inter alia :

     “consistently with the duty of impartiality by which the ad hoc judge
     is bound, there is still something specific that distinguishes his role.
     He has, I believe, the special obligation to endeavour to ensure that,
     so far as is reasonable, every relevant argument in favour of the
     party that has appointed him has been fully appreciated in the
     course of collegial consideration and, ultimately, is reflected —
     though not necessarily accepted — in any separate or dissenting
     opinion . . .” (I.C.J. Reports 1993, p. 409, para. 6.) 1
   4. Before I address these three findings of the Chamber concerning the
boundary in the River Niger sector and the attribution of the islands
therein, and the course of the boundary on the Gaya-Malanville bridges,
I consider that it is necessary to examine in detail the law applicable to
the dispute, particularly since this involves the colonial heritage, which
dates from almost 45 years ago.



  1 On the role of the judge ad hoc, Thomas Franck took a similar view in his dissenting

opinion in the case concerning Sovereignty over Pulau Ligitan and Pulau Sipadan (Indo-
nesia/Malaysia), Judgment, I.C.J. Reports 2002, pp. 693-695.

                                                                                     67

                  FRONTIER DISPUTE (DISS. OP. BENNOUNA)                    154

                 I. THE LAW APPLICABLE TO THE DISPUTE

  5. In Article 6 of the Special Agreement of 15 June 2001 seising the
Court of the matter, the Parties concurred on the law applicable :
       “The rules and principles of international law applicable to the
     dispute are those set out in Article 38, paragraph 1, of the Statute of
     the International Court of Justice, including the principle of State
     succession to the boundaries inherited from colonization, that is to
     say, the intangibility of those boundaries.”
   6. Under the terms of this provision the Chamber must seek to ascer-
tain what the territorial title was, basing itself on the colonial heritage
according to colonial law at the “critical date” of the passage of the two
Parties to international sovereignty. However, inasmuch as the principle
of uti possidetis juris is of a dispositive character, and the Parties are able
to derogate from it by joint agreement, the Special Agreement does not
preclude the Chamber from taking account of international obligations
undertaken by the two independent States. Thus the Court is called upon
to apply the rules and principles of international law set out in Article 38
of its Statute, that is to say, in particular, “international conventions
whether general or particular, establishing rules expressly recognized by
the contesting States”.
   7. The Chamber must begin by examining the colonial legacy, namely
the law promulgated by the colonial Power and the international obli-
gations undertaken by it, as well as the manner in which public authority
was exercised in the colonies, before turning to the norms of interna-
tional law binding the two Parties following their accession to indepen-
dence.
   The logic of this approach is to determine the course of the boundary
at the critical date and the territorial configuration of the two new States,
before considering any subsequent obligations entered into by them
which confirm or deny the colonial heritage (and to what extent they
do so).
   8. The Parties have thus designated as primary source a substantive
body of law, the colonial heritage, which the Chamber must examine
first, before considering whether there are other obligations which have
become binding on the Parties following independence. Benin and Niger
achieved independence on 1 and 3 August 1960 respectively, which means
that the critical date for determination of the colonial heritage falls
within this period, at the beginning of August 1960.
   9. The critical date, which is essential for purposes of applying the uti
possidetis juris principle, enables the Court to ascertain to what point in
time it must refer in order to determine the colonial heritage and rule
accordingly on the boundaries of the States in question. It is in particular
in relation to that point in time that the Court must engage in its search
for evidence, even if it may have to clarify that evidence by reference to
material facts subsequent to independence :

                                                                            68

                 FRONTIER DISPUTE (DISS. OP. BENNOUNA)                     155

       “The Chamber may have regard also . . . to documentary evidence
    of post-independence effectivités when it considers they afford indi-
    cations in respect of the . . . uti possidetis juris boundary . . .” (Land,
    Island and Maritime Frontier Dispute (El Salvador/Honduras : Nica-
    ragua intervening), Judgment, I.C.J. Reports 1992, p. 399, para. 62.)

   10. Given that these are two countries, Benin and Niger, which before
1960 were subject to the sovereignty of the same colonial Power, France,
the Chamber’s task is to determine the administrative boundaries between
the two colonies according to French colonial law at the critical date.
   11. When international law refers to the colonial heritage, and hence
to the state of the law governing that heritage at the time of indepen-
dence, its aim in so doing is to stabilize the boundaries inherited from the
colonial Power and thus prevent new States from becoming involved in
disputes, or even destructive confrontations. Thus, as the Court empha-
sized in the Frontier Dispute (Burkina Faso/Republic of Mali) case,
    “[t]he essential requirement of stability in order to survive, to
    develop and gradually to consolidate their independence in all
    fields, has induced African States judiciously to consent to the
    respecting of colonial frontiers” (Judgment, I.C.J. Reports 1986,
    p. 567, para. 25).
  12. It follows that the boundary transmitted to the new States is that
which existed at “the critical dates” of their independence, and it is
unnecessary to go into the various changes which the law may have
undergone over the colonial period. As the Court stated in the case
of the Frontier Dispute (Burkina Faso/Republic of Mali) cited above :

       “International law — and consequently the principle of uti possi-
    detis — applies to the new State (as a State) not with retroactive
    effect, but immediately and from that moment onwards. It applies to
    the State as it is, i.e., to the ‘photograph’ of the territorial situation
    then existing. The principle of uti possidetis freezes the territorial
    title ; it stops the clock, but does not put back the hands.” (I.C.J.
    Reports 1986, p. 568, para. 30 ; emphasis in original.)
   13. Thus it is in August 1960, the critical date, that the legal title or
effectivités have to be determined in this dispute between Benin and
Niger, and not by reference to a colonial practice some years or decades
prior to that time, which may be regarded as a parenthesis that occurred
within the colonial period and came to an end before independence.

  14. Colonial law is not to be considered in itself as basis of the terri-
torial title ; it is simply “an element of fact” — confirmation of the title
promulgated by the colonial Power, and hence evidence of the colonial
heritage.
  15. Nonetheless, in seeking to ascertain “the colonial fact” at the criti-

                                                                            69

                  FRONTIER DISPUTE (DISS. OP. BENNOUNA)                    156

cal date, the Chamber will accord precedence to the legal title, as embod-
ied in colonial law, over the effectivité, namely the fact that the disputed
territory was administered in practice by a particular colonial authority.
   The Court explained the relationship between legal title and effectivité
in the case concerning the Frontier Dispute (Burkina Faso/Republic of
Mali), from which I have already quoted :
        “In the event that the effectivité does not co-exist with any legal
     title, it must invariably be taken into consideration. Finally, there
     are cases where the legal title is not capable of showing exactly the
     territorial expanse to which it relates. The effectivités can then play
     an essential role in showing how the title is interpreted in practice.”
     (I.C.J. Reports 1986, p. 587, para. 63.)

   16. Certainly, in the total absence of any legal title, the judge must
examine the state of the effectivités, which necessarily gives him a greater
margin of discretion in determining the weight to be accorded to a par-
ticular administrative practice. These are effectivités “at the critical date”.
Thus, if the practice of the administrative authorities underwent a clear
change at that date, the Chamber must take account of such change as
part of the colonial heritage ; particularly if this new practice stems from
an uncontested intention and will to act as exclusive holder of authority
over the portion of territory in dispute.
   17. However, where a legal title exists but leaves the course of the
boundary undetermined, it is for the judge to consider to what extent the
conduct of the administrative authorities at the critical date can provide
an authentic interpretation of the title in question ; that is to say, using
the language of the Court which I have just cited, “how the title is inter-
preted in practice”. In this case the effectivité serves not to replace a
defective title, but to complete an imprecise title.


II. THE BOUNDARY IN THE RIVER NIGER SECTOR AND THE QUESTION OF
           THE OWNERSHIP OF THE ISLANDS IN THAT RIVER


   18. In the River Niger sector, Benin has in my view demonstrated the
existence of a legal title whose content and scope, at the critical date,
enable the Chamber to place the boundary between the two States on the
left bank of the River Niger (A).
   Furthermore, in so far as the Chamber found that neither Party had
any legal title, it ought to have accorded precedence at the critical date to
the effectivités of Benin (B).

       A. The Legal Title Places the Boundary on the Left Bank
  19. Before addressing the legal title proper, it is helpful briefly to recall
the historical circumstances surrounding the creation by France of the

                                                                            70

                     FRONTIER DISPUTE (DISS. OP. BENNOUNA)                             157

colonies of Benin (Dahomey) and Niger, which will throw light on the
course of their boundaries.
   20. What should be noted from this historical background is that the
creation of the colony of Dahomey predated that of Niger 2. In 1885,
starting from its trading posts in the Bight of Benin, France attempted to
reach the River Niger, and beyond it Sudan and its other possessions in
Africa. The “colony of Dahomey and dependencies”, created by decree
of 22 October 1894, was by arrêté of 11 August 1898 extended as far as
the River Niger and beyond by incorporation of a new “cercle of Moyen-
Niger”. This became possible following the conclusion on 21 October
1897 of a treaty of protection between France and the King of Dendi
(whose kingdom extended to both sides of the Niger). Two years later, by
an arrêté of 17 October 1899, the colony of Dahomey was incorporated
into French West Africa (AOF).

  21. The colony of Niger originates in an arrêté of the Governor of
French West Africa of 23 July 1900 creating a third military territory :

        “There is hereby created a third military territory, the administra-
     tive centre of which shall be established at Zinder. This territory
     encompasses the areas on the left bank of the Niger between Say and
     Lake Chad that were placed within the French sphere of influence by
     the Convention of 14 June 1898.” (Memorial of Niger, Annexes,
     Series B, B.12.)
  22. Thus, while the boundaries of the future colony of Niger are not
yet defined in this arrêté, there is one at least which will not change,
namely the “left bank of the Niger”, or indeed the territory’s southern
boundary.
  23. The terms of this arrêté were confirmed by a decree of 22 Decem-
ber 1900, which created a military territory by detaching it from the
“cercle of Moyen-Niger” (the former Dendi kingdom), which extended
over both banks.
  24. It was not until the decree of the President of the Republic of
13 October 1922 that the “autonomous colony” of Niger was created out
of the “civil territory”, which had replaced the “military territory”.
  25. It should be noted that a map of French West Africa published in
1922, shortly after the creation of the colony of Niger, clearly places the
boundary on the left bank of the River Niger (Memorial of Niger,
Annexes, Series D, map No. 28), thus confirming that this colony,
created inter alia by detaching certain territories from Dahomey, started

  2 The Chamber recalls and emphasizes (paragraph 34 of the Judgment) that the colony

of Dahomey “encompassed, in the region concerned by the recent dispute, territories situ-
ated on both banks of the River Niger”, but it draws no conclusion from this in relation
to the delimitation and to the reference in the instruments of 1900 to “the left bank of the
River Niger” as the boundary.

                                                                                         71

                     FRONTIER DISPUTE (DISS. OP. BENNOUNA)                               158

from a line constituted by the left bank of the river, the remainder of the
river being regarded as an integral part of Dahomey.
   26. Such is the historical background, which provides the key to an
understanding of the subsequent development of the issue of the bounda-
ries between the two colonies, and in particular the uncertainties by
which it was characterized, at least until 1954, when there was a clear and
agreed interpretation of the original founding instruments, adopted in
1900, that provided the basis for colonial policy in the region.
   27. Thus, with French colonial continuity playing its part in the pro-
cess, successive officials simply adopted the “course of the River Niger”
as the boundary, particularly as the colonial administration had decided
from the outset that the River Niger, from Niamey to Gaya, would be
managed as a continuous whole (the section within Niger proper and
the boundary section). Management of the river was delegated by the
Governor-General of French West Africa first to the authorities of Niger
and then, from 1934, to those of Dahomey.
   28. It is thus hardly surprising that henceforth no one concerned them-
selves with the instruments of 1900, or with the fact that the administra-
tive boundary between the two colonies had been fixed on the left bank
of the river, since the sole major interest of any delimitation, namely
management of navigation on the river, was in the hands of the central
colonial authorities.
   29. As regards the modus vivendi of 1914, which we know of only by
“hearsay”, it would appear to derive from action by local officials, faced
from 1914 with disputes between pastoralists over certain islands in the
river. It is in any event clear that these local officials received no response
from their superiors in regard to this purported “modus vivendi”, which
sought to take as the boundary the centre of the river’s main channel and
to attribute the islands accordingly. Given that this was in any case a
local arrangement for the settlement of disputes between Peuhls from the
two banks visiting the islands in the river, the modus vivendi in question,
which was never approved by the competent authorities of the two colo-
nies, could neither be relied on as a legal title nor create an effectivité on
which one or other of the independent States might rely 3. The concern of
these local officials was to reach agreement regarding the local popula-
tion for whom each of them was personally responsible and not to settle
a dispute over borders and attribution of territory, which were manifestly
matters outside their competence.
   30. Administrators adopted the River Niger as the physical boundary

  3 In the case concerning the Temple of Preah Vihear (Cambodia v. Thailand), the

Court stated :
       “[T]he acts concerned were exclusively the acts of local, provincial, authorities . . .
    [T]he Court finds it difficult to regard such local acts as overriding and negativing the
    consistent and undeviating attitude of the central Siamese authorities to the frontier
    line as mapped.” (Merits, Judgment, I.C.J. Reports 1962, p. 30.)


                                                                                          72

                 FRONTIER DISPUTE (DISS. OP. BENNOUNA)                  159

between the two colonies, and were little concerned as to its precise loca-
tion — on the bank, on the median line or at the thalweg. This is in all
probability why the arrêtés of 7 December 1934 and 27 October 1938,
“reorganizing the territorial divisions of the colony of Dahomey”, referred
to the “course of the Niger” as the north-eastern boundary of the frontier
cercle of Kandi.
   However, these texts, whose primary concern was economic and admin-
istrative harmonization, took no account of the practice adopted since
1914 by local officials on both banks in order to settle disputes between
Peuhls who grazed their herds on the islands.
   31. Nevertheless, that practice did not suffice to prevent numerous dis-
putes over grazing on the islands, which sometimes required intervention
by security forces from one or other of the colonies. It was after one of
these incidents, which had required intervention by Dahomeyan forces in
order to restore order on an island opposite Gaya (Niger), that the head
of that subdivision wrote to the Governor of Niger on 23 July 1954,
through the commandant of the cercle of Dosso, asking for “all relevant
information regarding the islands in the river belonging to Niger or to
Dahomey” (Counter-Memorial of Niger, Annex C120).
   32. At the same time, the commandant of the cercle of Kandi (Daho-
mey) wrote to the Governor of the colony, Mr. Bonfy, asking to whom
the island located opposite Gaya belonged. In a letter of 1 July 1954, the
latter stated that he could recall only the arrêtés of 1934 and 1938 and
that these instruments were “silent on the question”, referring simply to
the “course of the Niger”. However, he acknowledged that the problem
of ownership of the islands had arisen a number of times, because
    “all along the river’s banks there are constant population move-
    ments according to the seasons or to grazing conditions, or when the
    inhabitants seek to escape payment of income or livestock taxes
    or grazing charges” (letter No. 992/APA, Memorial of Benin,
    Annex 66).
  For the first time, administrators recognized the ineffectiveness of the
modus vivendi for settling disputes between Peuhls and raised with their
superiors the question of the territorial attribution of the islands between
the two colonies.
  33. In reply to the head of the Gaya subdivision, Governor ad interim
Raynier informed him by letter of 27 August 1954 that
    “[t]he boundary of the Territory of Niger is constituted by the line of
    highest water, on the left bank of the river, from the village of
    Bandofay to the frontier of Nigeria [and that] [c]onsequently all the
    islands situated in this part of the river form part of the Territory of
    Dahomey” (letter No. 3722/APA, Memorial of Benin, Annex 67).
   34. However, Governor Raynier did not invent this boundary on the
left bank, particularly as it was unfavourable to the colony under his
administration. In our view, he was simply taking account of the found-

                                                                         73

                 FRONTIER DISPUTE (DISS. OP. BENNOUNA)                  160

ing texts of 1900 and of the circumstances in which the colony of Niger
was created. That is why the Governor’s letter only makes sense if read in
conjunction with those texts, even though it makes no specific reference
to them. The Governor of Niger could not have given his response
lightly, knowing that his letter would have consequences on the ground.
   35. Governor Raynier’s letter of 27 August 1954 is not a simple com-
munication internal to the colony of Niger, incapable of having any
effect outside it. On 27 October, the commandant of the cercle of Dosso
(Niger), to whom the letter was addressed, passed it on to his counterpart
on the other side of the river, the commandant of the cercle of Kandi
(Dahomey), explaining that “the territorial boundary . . . is entirely
favourable to Dahomey” and asking him if he would have “any objection
to these facilities [facilities of Gaya subdivision located on the island]
being retained there, at least for the time being” (letter No. 576, Memo-
rial of Benin, Annex 68).
   36. The commandant of the cercle of Kandi, Mr. Daguzay, passed this
information to the Governor of Dahomey in a letter of 12 November
1954, adding that he was “in favour of continuing to allow Niger to
retain its facilities there”.
   37. This correspondence ends with a letter from the Governor of
Dahomey to his counterpart in Niger, taking note of the fact that the
boundary of the colony of Niger was located on the left bank of the river
and declaring himself prepared not to dispute “the customary rights of
the inhabitants of Niger over certain of these islands”, or to raise the
question of the existing “facilities”, and requesting finally “references to
the instruments or agreements determining those boundaries” (letter
No. 2475/APA of 11 December 1954, Memorial of Benin, Annex 70).
   Clearly, the Governor of Dahomey did not conduct any research going
beyond the “imprecise” arrêtés of 1934 and 1938, whilst the Governor of
Niger did not see fit to reply to his enquiry.
   38. The fact remains that administrators accepted that the boundary
lay on the left bank of the River Niger, thus going back to the founding
texts of 1900. The letter of 1954 was written in a context of total uncer-
tainty regarding the attribution as between the colonies of the various
islands in the river, which was the only question really at issue in the
determination of the boundary between the two colonies. Up to that time
administrators had concerned themselves with the rights of the local
population moving to and from the islands and not with the territorial
rights of the two colonies.
   39. It has been asked why Governor Raynier’s letter of 27 August
1954 restricted itself to the boundary “between Bandofay and the frontier
with Nigeria”. In reality, it was precisely along this stretch of the river
that the disputed islands were located. Moreover, it was when the land in
dispute was of greater importance than navigation, and the course of the
river was in any case unstable, that boundaries were placed on river
banks, particularly during the colonial period.
   Furthermore, during this same period we find “the boundary on the

                                                                         74

                 FRONTIER DISPUTE (DISS. OP. BENNOUNA)                   161

bank” being defined as “the line of highest water”, excluding any claim to
flooded banks. Benin has, moreover, never sought to use this definition
of the boundary in order to lay claim to any portion of Niger’s territory
on the left bank.
   40. I consider that Raynier’s letter of 27 August 1954 constituted a
reminder that Dahomey had title, as established in 1900, over the bound-
ary portion of the river with Niger and over the islands situated therein.
The reaction to this letter shows that there was no competing title in 1954
and right up to August 1960, the “critical date” for determination of the
territorial dispute between Benin and Niger.
   Thus, while the modus vivendi of 1914 could not constitute a legal title,
the arrêtés of 1934 and 1938, by referring to the “course of the river”,
without further precision, were not intended to fix the boundary between
the two colonies, although they described its general course.

B. The Effectivités of Benin Prevail at the Critical Date over Those of
           Niger, and Place the Boundary on the Left Bank
   41. Whilst the Chamber was unable to discover any “confirmation” of
a boundary in the letter from Governor Raynier, since in its view no
boundary was established in 1900, it nonetheless adds that it is, “how-
ever, aware of the fact that the letter of 27 August 1954 may have led to
certain effectivités“ (Judgment, paras. 65 and 67). The Chamber accord-
ingly devoted a separate section of its reasoning (Judgment, paras. 89 et
seq.) to “the effectivités in the period from 1954 until the critical date in
1960”, acknowledging that during this period “the claims of Dahomey to
be entitled to administer the island of Lété became more frequent”.
   42. It was thus by reference to the 1954 letter that administrators
expressed with increasing clarity an “animus” or intention to act as exclu-
sive holders of territorial authority over the islands in the river, and in
particular the most important and significant one, Lété Island. That
intention was demonstrated in particular in the levying of taxes in respect
of grazing rights by officials from Dahomey and in the intervention of
the colony’s security forces to restore order in the event of disputes or
incidents.
   The best evidence of this situation was furnished in 1964 by Comman-
dant Daguzay, who was responsible for the administration of the cercle
of Kandi :
       “At that time [1954-1956], the Territory of Niger and the inhabi-
    tants of the Subdivision of Gaya certainly considered that the Island
    of l’ETE (sic) belonged to Dahomey ; in order to demonstrate their
    friendship, the inhabitants of Malanville [Dahomey] permitted those
    of Gaya to use the island for grazing. There was thus no dispute at
    that time.” (Memorial of Benin, Annex 87.)
   43. It has been established, in any event, that from 1954 onwards offi-
cials from Dahomey exercised territorial authority over Lété Island,

                                                                          75

                 FRONTIER DISPUTE (DISS. OP. BENNOUNA)                   162

collecting taxes and intervening to restore order, as the Chamber itself
notes (Judgment, paras. 90 et seq.).
   The fact that, during the same period, certain prior practices were con-
tinued, such as the retention of Lété Island on the list of Niger’s polling
stations, can be explained by the slowness of the administration in adapt-
ing to the new situation resulting from the 1954 exchange of letters.
   However, what counts in order to establish the uti possidetis juris is the
“photograph of the territory”, that is to say, the latest state of the effec-
tivités and of how the status of the territory at issue was perceived. And
those elements unquestionably tip the balance in favour of attribution of
the islands, and in particular Lété Island, to Dahomey.
   44. The Chamber is aware of the significant development that occurred
in 1954 and of the changes in the effectivités during the period 1954-1960,
acknowledging that “[t]he situation is less clear” than before (Judgment,
para. 100). However, influenced by the practice arising from the so-called
“modus vivendi” of 1914, the Chamber gives preference to the effectivités
of Niger and finds that the boundary between the two colonies follows
“the line of deepest soundings in the River Niger”, without showing that
such a boundary was retained and respected after 1954, or that this was
still the case at the “critical date” in 1960.
   45. True, as the Chamber recalls (Judgment, para. 102), the “concept
of the intention and will to act as sovereign” cannot purely and simply be
“transplanted” in order to assess the conduct of a colonial authority in its
colonies, and thus the effectivités. However, that does not mean to say
that this should not be done by adapting the concept to the situation of
a colonial authority, for that is the only way to distinguish between acts
of toleration (for example, in regard to grazing by the Peuhls) and the
exercise of territorial authority.
   46. There is no doubt that the coexistence of territorial rights on Lété
Island with simple toleration of members of other groups was capable of
creating tension and even degenerating into serious incidents, such as
those which, during the night of 29 June 1960, led to the death of four
Peuhls and the burning of several dwellings.
   It was, as the Chamber notes (Judgment, para. 96), the commandant of
the cercle of Kandi who was responsible for informing the Minister of
the Interior of Dahomey that order had been restored, even though the
police unit stationed on the island came from both colonies (which was
justified by the fact that the clashes involved inhabitants from both
banks). In any event, the Prime Minister of Dahomey, citing the 1954
letter, considered on 29 July 1960 that the territorial question had already
been settled.
   It is therefore apparent to me that, according to the territorial
“photograph”, the colonial heritage with respect to Lété Island was in
favour of Dahomey.
   47. I accordingly conclude that the boundary between Benin and
Niger in the River Niger sector is situated on the left bank of the River
Niger, on the basis of the legal title established in 1900 and clearly

                                                                          76

                 FRONTIER DISPUTE (DISS. OP. BENNOUNA)                  163

reaffirmed in relations between the two colonies in 1954. Consequently,
all the islands in the River Niger belong to Benin. Moreover, the effecti-
vités on the islands from 1954 to 1960 also support such an attribution.

   48. Turning to the question of the course of the boundary on the two
bridges which cross the River Niger, I cannot agree with the Chamber’s
interpretation of the Special Agreement of 15 June 2001, when it con-
siders that, since those bridges form part of the “River Niger sector”,
it is entitled to rule on the matter.
   The Special Agreement must be interpreted stricto sensu as concerning
the River Niger (waterway and banks, including the islands) ; if the
Parties had intended the Chamber also to fix the course of the boundary
on the bridges, they would have stipulated this as they did for the islands.
I thus consider that the Chamber has exceeded its jurisdiction and the
mandate entrusted to it by the Parties in fixing the boundary on the
bridges which cross the river.


  It is for the Parties to ensure that full effect is given to the Judgment,
including with respect to co-operation on the river and the delimitation
of the boundary on any present or future bridges crossing it.
  49. It is true that neither Benin nor Niger is responsible for the colo-
nial history that they inherited on independence. The two countries
should be credited for having sought a judicial settlement of their border
dispute and for having undertaken to pursue their co-operation in respect
of the boundary rivers, the Niger and the Mekrou, whatever the terms of
the Judgment rendered by the Chamber.

                                       (Signed) Mohamed BENNOUNA.




                                                                         77

